ON PETITION FOR REHEARING EN BANC
PER CURIAM:
Given that no member of the panel, nor judge in regular active service of the court has requested that the court be polled on Rehearing En Banc, the subject Petition for Rehearing En Banc will be treated as a Petition for Panel Rehearing. Treating the Petition for Rehearing En Banc as a Petition for Panel Rehearing, the Petition for Panel Rehearing is GRANTED in part and DENIED in part. The Petition for Panel Rehearing is GRANTED to the extent that the panel opinion published as Moore v. Johnson, 185 F.3d 244 (5th Cir.1999) is hereby withdrawn and replaced with the opinion issued by the court on this date, in which the Court has clarified its holding in part VI of the opinion with respect to Moore’s showing of Strickland prejudice. In all other respects, the Petition for Rehearing En Banc is DENIED.